Citation Nr: 1826785	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a testicle disorder, to include a back disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1978 to September 1988, and from December 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the RO in Nashville, Tennessee, which determined that new and material evidence had not been received to reopen the issue of service connection for a testicle disorder. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The issue of service connection for a testicle disorder is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A March 2010 rating decision denied service connection for a testicle disorder, effectively finding that there was no current diagnosis.  

2.  The Veteran did not perfect an appeal of the March 2010 rating decision after being notified of appellate rights. 

3.  New evidence received since the March 2010 rating decision relates to an unestablished fact of currently diagnosed hernia that is necessary to substantiate a claim for service connection for a testicle disorder.  

CONCLUSIONS OF LAW

1.  The March 2010 rating decision denying service connection for a testicle disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 
20.1103 (2017).

2.  Evidence received since the March 2010 rating decision is new and material to reopen service connection for a testicle disorder.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this decision, the Board reopens and remands the issue of service connection for a testicle disorder for additional development.  As such, no further discussion of VA's duties to notify and to assist is necessary. 

Reopening Service Connection for a Testicle Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

A March 2010 RO rating decision denied service connection for a testicle disorder on the basis that there was no evidence of a current testicle disorder.  As the Veteran did not perfect the appeal, the March 2010 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the March 2010 rating decision denying service connection for a testicle disorder, a May 2014 VA treatment record reflects a currently diagnosed hernia.  Such evidence relates to an unestablished fact of a possible current diagnosis of a testicle disorder and could reasonably substantiate the issue of service connection for a testicle disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a testicle disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a testicle disorder is granted.  


REMAND

Service Connection for a Testicle Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  

Throughout the course of this appeal, the Veteran has contended that the currently diagnosed hernia, claimed as testicle pain, is due to an in-service back and/or nerve injury, and that a back/nerve disorder has continued since separation from service.  See November 2016 Board hearing transcript.  At the November 2016 Board hearing, the Veteran conveyed that treatment for testicle pain during service in January 1991 was related to an in-service back injury.  The Veteran also advanced that the claimed in-service back injury manifested as symptoms of testicle pain, which have continued since service. 

Given the Veteran's contentions of a back and/or nerve injury as related to the currently diagnosed hernia, and consistent reports of testicle pain since service, a new VA examination would assist in determining the etiology of any testicle, back, and/or nerve disorder. 

Accordingly, the issue of service connection for a testicle disorder is REMANDED for the following action:

1. Obtain any outstanding VA treatment records
pertaining to a testicle disorder, to include a back disorder, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2017). 

2.  Schedule the appropriate VA examination in order to assist in determining the nature and etiology of a testicle disorder, to include the claimed back disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

An interview of the Veteran regarding the history, a physical examination, and all tests and studies required to respond to the following questions should be performed. Based on review of the appropriate records, the examiner should offer opinions with supporting rationale on the following questions:




      (A)  Is it as likely as not (i.e., probability of 50 percent or
more) that a testicle disorder, to include the currently diagnosed hernia, had its onset during a period of active service, including as due to in-service testicle pain (as noted in the January 1991 service treatment record)? 

(B)  Does the Veteran currently have a diagnosed back disorder, including any neurological abnormities associated with a back disorder?

(C)  For each diagnosed back and/or nerve disorder, is it as likely as not (i.e., probability of 50 percent or
more) that the disorder had its onset during a period of active service, including as due to in-service testicle pain (as noted in the January 1991 service treatment record)?

3.  Then readjudicate the issue of service 
connection for testicle disorder, to include a back disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 








that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


